MEMORANDUM OPINION

                                         No. 04-07-00591-CV

                         IN THE INTEREST OF S.B.N., JR., et al., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-PA-02575
                              Honorable Martha Tanner, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 11, 2008

DISMISSED

           Appellant Sebastian Nixson, Sr.’s brief, which was due on May 12, 2008, has not been filed.

On April 22, 2008, this court notified Mr. Nixson that no further motions, including motions for

extension of time to file the appellant’s brief, would be considered, and that his appeal would be

dismissed for want of prosecution if he failed to timely file his appellant’s brief by May 12, 2008.

Mr. Nixson has not filed his appellant’s brief. Therefore, Sebastian Nixson, Sr.’s appeal is dismissed

for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against

appellant.



                                                        PER CURIAM